Citation Nr: 1708695	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability.  

2. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI), rated 40 percent disabling from October 28, 2009, and 70 percent disabling from June 5, 2012.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1999 to February 2004.  The Veteran received numerous distinctions for his service, to include the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The evidentiary record was held open for 60 days to allow for the submission of additional evidence.  A 30-day extension was also granted by the presiding Veterans Law Judge on November 29, 2016.  Thereafter, the Veteran did not submit any additional evidence.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to an increased evaluation for PTSD with TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of a right hip disability. 


CONCLUSION OF LAW

A right hip disability was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice by a letter dated in May 2008.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examination for his right hip in December 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2012 opinion is adequate to decide the case.  The opinion sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination and is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Law and Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this case, the Veteran has not identified a specific right hip condition and has not been diagnosed with a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In fact, the Board finds that, on review of the record, the evidence of record, lay and medical, does not show that the Veteran has had a right hip disability at any time during the pendency of his claim, or recently prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, Vet App. 289, 293 (2013)(holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  It is well that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§1110, 1131; Degmetich v. brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The Veteran's service treatment records show that he reported pain in his right hip in September 2002 and October 2002.  In September 2002, the Veteran reported that he experienced right hip pain when sitting for a while, and also that there was popping in his hip when he did sit-ups.  See September 2002 service treatment record.  The Veteran was diagnosed with snapping hip syndrome while in service.  See October 2002 service treatment record.  

However, as noted above, in connection with his current claim, the Veteran was afforded a December 2012 VA examination.  The December 2012 VA examiner opined that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner noted that the Veteran's right hip showed no objective evidence of painful motion during testing.  Additionally, the examiner noted that the Veteran was diagnosed in October 2002 with snapping hip syndrome.  However, the examiner did not find that disability to be present at the time of the examination and noted that, based on his analysis of the prior doctor's notes on the medical record, the diagnosis was likely a clinical diagnosis that was not based on any objective clinical findings, but rather on the claimant's subjective complaints.  The examiner further found that the Veteran's right hip flexion, abduction and extension were normal strength.  Additionally, the examiner noted that the Veteran's right hip x-rays were within normal limits.  

The Board finds the December 2012 VA examination report to be of significant probative value given the examiner's knowledge of the pertinent facts, review of the Veteran's in-service and post-service medical treatment records, the Veteran's lay statements, as well as his own examination.  He also relied on his own medical expertise and training in opining that the Veteran does not have a current diagnosis.

The Board acknowledges that the Veteran is competent to report his observable symptomatology, such as pain.  In this regard, the Veteran has complained of right hip pain, both in-service and after service.  See Bd. Hrg. Tr. at 6; January 2014 VA Form 9; September 2002 service treatment record; October 2002 service treatment record.  The Board finds that the Veteran's statements regarding the onset of right hip pain in service are credible.  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Additionally, although the Veteran is competent to report his observable symptoms with regard to his hip, the Board finds that he is not competent to render a diagnosis of a hip disability as the diagnosis of a hip disability involves complex medical matters beyond the scope of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That issue goes beyond a simple and immediately observable cause-and-effect relationship. 

The Board notes that during the Veteran's July 2016 hearing before the Board it was made clear that the issue in the instant appeal was the lack of a current disability, and the Veteran was afforded additional time to submit evidence in support of his claim.  See Bd. Hrg. Tr. at 10-11; see also Bryant v. Shinseki, 23 Vet.App. 488 (2010).  As noted above, no additional evidence was submitted.  Again, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (Fed. Cir. 1992).  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that '[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that service connection for a right hip disability is not warranted.  

ORDER

Service connection for a right hip disability is denied. 
REMAND

With regard to the Veteran's claim of entitlement to of entitlement to an increased evaluation for PTSD with TBI, this matter was certified to the Board after the Veteran's July 2016 Board hearing on the issue of the Veteran's entitlement to service connection for a right hip disability.  See November 2016 VA Form 8.  The Veteran requested a videoconference hearing before a Veterans Law Judge, see July 2016 VA Form 9, and, to date, the Veteran has not yet been afforded his requested hearing. 

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  In order to ensure full compliance with due process requirements, a Board videoconference hearing should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge at the RO. 38 U.S.C.A. § 7107 (West 2014). A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016). After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


